DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/30/2021 has been entered.
 					Response to Arguments
Applicant’s arguments, see pages 8-15, filed 07/30/2021, with respect to the rejection(s) of claim(s) 3, 5, 7, 9, 11 and 13-15 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s).  
Claim Rejections - 35 USC § 112
Claim 16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 16 discloses the subject matter “in series” not properly described in the application as filed.  Dependent claims 17-23 inherit the profile of independent claim 1 and therefore are also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 7, 9, 11, 13, 15-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yokota (US 2010/0085396) and further in view of Kaneko (US 2015/0190838).
With regard to claims 3 and 16, Yokota discloses an ink-jet printer (10) provided with a circulation flow passage for circulating ink [Fig. 14], comprising: 
a printing part (12) having a plurality of printing heads (12Y, 12M, 12C, 12K) which has a nozzle [Para. 0044] for discharging the ink formed therein and a distribution tank (120, 150) for storing the ink to be distributed to the plurality of printing heads [Fig. 14[; 
a buffer tank (102) for storing the ink; 
a sub-flow pipe (300) for connecting the manifold and the buffer tank with each other; 
a supply flow pipe (140) for connecting the manifold and the printing part; 
a collection flow pipe (150) for connecting the printing part and the buffer tank with each other; and 
pumps (304, 142, 152) that are respectively installed on the sub-flow pipe, the supply flow pipe and the collection flow pipe so as to flow the ink, wherein 
the main flow pipe and the sub-flow pipe constitute a first circulation flow passage for circulating the ink and the main flow pipe, the supply flow pipe and the collection flow pipe constitute a second circulation flow passage for circulating the ink,

the collection flow pipe is constituted by a second collection flow pipe (150) that connects the second distribution tank of the printing part and the buffer tank so as to flow the ink from the second distribution tank to the buffer tank as taught by claim 3 [Fig. 14] and in series, as taught by claim 16 [Fig. 14], and wherein pump (152) for flowing the ink is installed on the second collection flow pipe. 
Yokota does not disclose a heat exchanger for adjusting the temperature of the ink; a manifold for diverging the flow passage of the ink and a main flow pipe for successively connecting the buffer tank, the heat exchanger and the manifold with one another and the collection flow pipe is constituted by a first collection flow pipe that connects the first distribution tank of the printing part and the buffer tank so as to flow the ink from the first distribution tank to the buffer tank, and wherein a pump for flowing the ink is installed on the first collection flow pipe.
However, Kaneko teaches a heat exchanger (51) connected to a buffer tank (35) [Para. 0042, 0045; Fig. 4], a manifold (93) connected to the buffer tank via the heat exchanger [The exchange system (62) also applies to the heating exchange system; See Para. 0074; Fig. 4], a main flow pipe (91a, 92a) for successively connecting the buffer tank, the heat exchanger and the manifold with one another [See Para. 0074; Fig. 4] and also teaches a collecting path (38) configured to collect fluids from first to fourth processing units (11-14) via branch lines (76-79) [Para. 0042 and 0050; Fig. 3].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to successively combine a heat exchanger and a manifold to one another to the buffer tank of Yokota as taught by Kaneko in order to heat the fluid and separate to various flow paths. 
In addition it would have been obvious to one having ordinary skill in the art to configure the collection flow pipe of Yokota with a first collection flow pipe that connects the first distribution tank of 
With regard to claim 5 and 17, Yokota’s modified ink-jet printer discloses all the limitations of claims 3 and 16, respectively, and Yokota also discloses wherein a pressure control mechanism (72a) [Para. 0086] is attached to each of the first distribution tank and the second distribution tank [Pumps 142 and 152 are driven by pressure control unit 72a; Para. 0086] so that by a pressure adjustment by the pressure control mechanism, the first distribution tank supplies the ink to the printing head and the second distribution tank collects the ink from the printing head.
With regard to claims 7 and 18, Yokota’s modified ink-jet printer discloses all the limitations of claim 3 and 16, respectively, and Yokota also discloses wherein the first distribution tank and the second distribution tank are connected to each other by a bypass pipe (180) so that the ink is directly flowed from the first distribution tank to the second distribution tank [Para. 0112; Fig. 7]
With regard to claims 9 and 19, Yokota’s modified ink-jet printer discloses all the limitations of claims 5 and 17, respectively, and Yokota also discloses wherein the first distribution tank and the second distribution tank are connected to each other by a bypass pipe (180) so that the ink is directly flowed from the first distribution tank to the second distribution tank [Para. 0112; Fig. 7].
With regard to claims 11 and 20, Yokota’s modified ink-jet printer discloses all the limitations of claim 7 and 18 respectively, and Yokota also discloses wherein a solenoid valve (182) is attached to the bypass pipe [Para. 0112; Fig. 7].
With regard to claims 13 and 21, Yokota’s modified ink-jet printer discloses all the limitations of claims 9 and 19, respectively and Yokota also disclose wherein a solenoid valve (182) is attached to the bypass pipe [Para. 0112; Fig. 7].
claims 15 and 23, Yokota’s modified ink-jet printer discloses all the limitations of claim 3 and 16, respectively, and Yokota also discloses wherein a plurality of the printing parts are installed [the ink supply system depicted relates to only one color but in case of a plurality of colors a plurality of similar compositions are provide; Para. 0095]

Claims 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yokota (US 2010/0085396) and further in view of Kaneko (US 2015/0190838) as applied to claim 3 above, and further in view of Arimoto (US 2015/0375520).
With regard to claims 14 and 22, Yokota's modified ink-jet printer discloses all the limitations of claims 3 and 16, respectively but does not disclose wherein the heat exchanger carries out a heat exchanging process between the ink and water, with the temperature of the water being controlled by a chiller device.
However, Arimoto teaches a temperature controller (72) to include a heat exchanger and a chiller, can carry out a heat exchanging process between ink and water, with the temperature of the water being controlled by a chiller device. [Para. 0125; Fig. 9]
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the temperature controller of Yokota modified with the temperature controller of Arimoto in order to adjust a temperature so as to both heat and cool down ink flowing through the ink channel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193.  The examiner can normally be reached on Monday-Friday 6AM-2:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACEY M MCMILLION/Examiner, Art Unit 2853                                                                                                                                                                                                        
/ERICA S LIN/Primary Examiner, Art Unit 2853